Citation Nr: 0730302	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for bilateral high 
frequency hearing loss.

2.  Entitlement to a compensable rating for left otitis 
media.

3.  Entitlement to an increased rating for residuals of 
dislocation of the left knee with osteoarthritis, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

By rating action of April 2006, a separate 10 percent rating 
was assigned for instability of the left knee.  No 
disagreement with that action is on file, so the issues 
before the Board are as cited on the title page.

At the VA examination in May 2004, the veteran indicated that 
he was unable to obtain employment due to his service 
connected orthopedic disabilities.  The issue of a total 
rating based on individual unemployability due to service 
connected disabilities (TDIU) is referred to he RO for 
appropriate development. 


FINDINGS OF FACTS

1.  The most recent examination shows that the veteran's 
bilateral hearing loss was productive of no more than Level I 
hearing in each ear.

2.  There is no evidence that the veteran currently has 
otitis media.

3.  The left knee arthritis is manifested by complaints of 
pain with 120-140 degrees of flexion and 0-5 degrees of 
extension; without evidence of redness, swelling, locking 
pain or crepitus.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.3, 4.7, 
4.85, 4.86 and Diagnostic Code 6100 (2007).

2.  The criteria for a compensable disability rating for 
otitis media have not been met. 38 U.S.C.A. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 4.3, 
4.7, 4.87, Diagnostic Codes 6200, 6201 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for the left knee arthritis are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letter sent to 
the veteran in April 2004.  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in November 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The veteran was also afforded VA examinations in 
April 2004, May 2004, and November 2005.  Although the 
examiners at the orthopedic examinations in May 2004 and 
November 2005 did not have the veteran's claim file, the 
reported history by the veteran was reasonably accurate and 
contained the necessary information in regards to his 
disabilities.  The Board does not find it necessary to remand 
the case simply for review of the veteran's medical history.  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements regarding the severity of 
the appellant's symptoms must be viewed in conjunction with 
the objective medical evidence of record and the pertinent 
rating criteria.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Entitlement to a higher evaluation for hearing loss 

Service connection was granted for left ear high frequency 
hearing loss, in a March 1979 rating action.  A 0 percent 
evaluation was assigned, effective in February 1979.  This 
evaluation has been in effect since then.  The July 2004 
rating action recharacterized the disability to include both 
ears.  

In regard to hearing loss, modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

The May 2004 VA audiological evaluation report indicates that 
the puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 hertz as 30, 30, 30, and 40, in the right ear, 
respectively, and 35, 35, 35, and 45, respectively, in the 
left ear.  The average puretone threshold for the right ear 
was 33 decibels and the average puretone threshold for the 
left ear was 38 decibels.  The controlled speech 
discrimination test was 94 percent in the right ear and 96 
percent in the left ear.  

The May 2004 test results would yield numeric designation, 
which equate to Level I hearing loss in the right ear and 
Level I hearing loss in the left ear using Table VI.  This 
results in a noncompensable rating. 

As noted the "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, at 349.  
Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than 0 percent 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100.  Therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim. 

Entitlement to a higher evaluation for otitis media 

Service connection was granted for left otitis media in a 
March 1979 rating action.  A 0 percent evaluation was 
assigned, effective in February 1979.  This evaluation has 
been in effect since then.  

A compensable 10 percent rating for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) is warranted during suppuration, or with aural 
polyps.  Other symptoms such as hearing impairment, 
labyrinthitis, facial nerve paralysis, or bone loss of skull 
are rated separately, if present.  38 C.F.R. § 4.87, 
Diagnostic Code 6200.

Chronic nonsuppurative otitis media with effusion is rated 
under the criteria for hearing loss.  38 C.F.R. § 4.87, 
Diagnostic Code 6201.

The veteran was afforded a VA ear examination in May 2004.  
On examination, there was no evidence of otitis media.  There 
is no other evidence of record that the veteran currently has 
otitis media.  A private physician reported in November 2004 
that the veteran had definite scarring involving each 
tympanic membrane, especially the left ear canal.  The 
veteran also reported that he had frequent accumulations of 
cerumen.  Significantly, however, there was no reported 
evidence of active otitis media.   

As the medical evidence demonstrates that the veteran does 
not currently have active otitis media, a compensable rating 
for otitis media is not warranted.



Entitlement to a higher evaluation for the left knee 
arthritis

Service medical records relate that in May 1967 the veteran 
underwent closed reduction for dislocation of the left knee 
after his foot was caught under the tire of a trash truck.   

Service connection was granted for status post left knee 
strain in an October 1967 rating action.  A 50 percent 
convalescent evaluation was assigned for the left knee 
disability, effective in October 1967 until a further 
examination could be conducted following healing.  The 
disability evaluation was decreased to 10 percent in an April 
1968 rating action, effective in March 1968.  In April 2006, 
the RO granted a separate 10 percent evaluation for left knee 
instability, effective in March 2004.  As noted, there was no 
disagreement with that action.  The knee disability now 
before the Board contemplates a rating based on arthritis 
with limitation of motion.

As a VA examiner diagnosed osteoarthritis, the Board 
considered Diagnostic Code 5260, which provides for the 
evaluation of limitation of flexion of the knee.  A 0 percent 
rating is warranted when leg flexion is limited to 60 
degrees.  A 10 percent rating is warranted when it is limited 
to 45 degrees, and a 20 percent rating is warranted when it 
is limited to 30 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

Provisions of the rating schedule reveal that traumatic 
arthritis of a joint is rated as degenerative arthritis.  
Degenerative arthritis provides that where there is 
limitation of motion due to arthritis, if not to a 
compensable degree under the schedule, may be evaluated 10 
percent disabling where there is X-ray evidence of arthritis 
and some limitation of motion.  Code 5010-5003.  It is 
apparently under this code that the 10 percent rating for 
arthritis has been assigned as will be discussed below.

At VA examination in April 2004, the veteran complained of 
left knee pain.  On examination, he was able flex the knee 
140 degrees and extension was 0 degrees.  The McMurray test 
was negative.  There was pain noted on flexion.  There was no 
instability with varus, valgus, or anterior stressing.  There 
was a positive patellar grind test.  There was no effusion or 
pain on palpation.  An X-ray report of the left knee 
indicated that there was no significant degenerative change; 
however, there was a question of small effusion. 

At a private examination in October 2004, the veteran 
reported pain and instability.  On examination he had fairly 
good range of motion.  There was osteophyte formation 
centered medially on the distal femur and proximal tibia.  He 
had tenderness over the anterior aspect of the patellar 
tendon area.  There was +1 Lachman's and no pivot shift.  The 
diagnostic assessment was posttraumatic arthritis, status 
post ligament reconstruction.  

A July 2005 physician's questionnaire from the veteran's 
representative indicates that the range of motion of the left 
knee was 5-120 degrees.  There was slight recurrent 
subluxation or lateral instability.  The report also 
indicated that he had severe arthritis.   

A VA examination was conducted in November 2005.  The veteran 
reported constant pain on an average of 5-6 on a pain scale 
of 10.  It was reported that a March 2005 X-ray revealed 
osteoarthritis.  On examination there was no gross deformity 
or joint effusion.  The range of motion was 0-140 degrees.  
There was associated pain from 95-140 degrees, as well as, 
tenderness over the medial joint line.  The anterior drawer 
was unremarkable.  The Lachman's and McMurray's tests were 
negative.  The gait was normal without assistive device.  

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  Clinical findings do not show 
limitation of motion is currently present that would warrant 
a rating under the schedule.  The range of motion study of 
the left knee shows that he was able to flex to 120-140 
degrees and extension was full to 5 degrees.  The slight 
limitation of motion due to arthritis provides a basis for a 
compensable (10 percent) rating under the arthritis code.

The Board has considered DeLuca v. Brown, in reaching its 
conclusion in this case.  As noted the veteran has reported 
pain and buckling of the knee.  He was supplied a brace by a 
private physician but the veteran has reported he is unable 
to wear it due to increased pain.  The veteran is competent 
to credibly describe the pain in his left knee.  However, in 
this case, it is not objectively shown that there was 
additional functional limitation that would warrant an 
increased rating based on pain or weakness.  He has not 
identified any functional limitation that would warrant a 
higher rating under the applicable rating criteria.  Besides 
pain, all of the physical findings referable to the left knee 
have been very close to normal.  No neurological 
abnormalities have been noted.  He has reported that the left 
knee buckles but this has not been confirmed on examination.  
No subluxation has been shown in the report of the VA 
examinations, despite a comprehensive study.  The VA examiner 
in November 2005 indicated that the left knee motion was not 
additionally limited by fatigue, weakness, or lack of 
endurance.  After five repetitive range of motion, the pain 
and range of motion remained the same.  The VA and private 
examination reports shows that he has nearly full range of 
motion of the left knee.  The rating schedule does not 
support an increased rating due to pain alone.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation of the left 
knee, a compensable rating is not warranted.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

While there are other diagnostic codes concerning impairment 
of the knees that provide for a higher rating, the 
manifestations required for the assignment of a higher rating 
are not shown.  As noted above the veteran has been assigned 
a 10 percent evaluation for instability of the knee under 
Diagnostic Code 5257.  After consideration of all of the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for the assignment of a higher 
evaluation.  


ORDER

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is denied.

Entitlement to a compensable rating for left otitis media is 
denied.

Entitlement to rating in excess of 10 percent for the left 
knee arthritis is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


